After a previous determination by this court affirming a judgment of the Supreme Court, Richmond County, rendered June 15, 1972, convicting defendant of attempted robbery in the third degree, after a nonjury trial, and imposing sentence, the Supreme Court of the United States vacated said affirmance and remanded the case to this court (People v Herring, 43 AD2d 816, vacated sub nom. Herring vNew York, 422 US 853, 95 S Ct 2550). The Supreme Court of the United States held that CPL 320.20 (subd 3, par [c]) is unconstitutional. We now reverse the judgment of conviction, on the law, and order a new trial, in view of said holding of the Supreme Court of the United States. Gulotta, P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.